NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GREGORY BRUCE MILLER, P.T.,               )
                                          )
             Petitioner,                  )
                                          )
v.                                        )      Case No. 2D18-2638
                                          )
STATE OF FLORIDA, DEPARTMENT              )
OF HEALTH,                                )
                                          )
             Respondent.                  )
                                          )

Opinion filed November 21, 2018.

Petition for Review of Non-Final Agency
Action.

Michael L. Smith and Carole C.
Schriefer, of The Health Law
Firm, Altamonte Springs, for the
Petitioner.

Christine E. Lamia, Chief Appellate
Counsel of Florida Department of
Health Prosecution Services Unit,
Tallahassee, for Respondent.



PER CURIAM.


             Denied.


KELLY, SLEET, and SALARIO, JJ., Concur.